                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


SHAWN LAVEING,                                )
                                              )
                Plaintiff,                    )
                                              )
       v.                                     )      2:19cv1095
                                              )      Electronic Filing
NORFOLD SOUTHERN RAILWAY                      )
COMPANY,                                      )
                                              )
                Defendant.                    )


                                     MEMORANDUM ORDER

June 29, 2021

       Plaintiff, Shawn Laveing (“Laveing” or “Plaintiff”), initiated this action against former

employer, Norfolk Southern Railway Company (“Norfolk”) alleging violations of the Family

Medical Leave Act, 29 U.S.C. § 2601, et seq. (“FMLA”) and the Federal Railroad Safety Act, 49

U.S.C. § 20109, et seq. (“FRSA”). The case was referred to United States Magistrate Judge

Cynthia Reed Eddy for pretrial proceedings in accordance with the Magistrate Judges Act, 28

U.S.C. §636(b)(1), and Local Rules of Court 72.C and 72.D.

       The Magistrate Judge’s Report and Recommendation (ECF No. 48), filed on December

16, 2020, recommended that the Motion to Enforce Settlement Agreement (ECF No. 45) filed by

Laveing be denied. The Magistrate Judge found that that the parties did not reach an agreement

on the essential terms of their bargain because they did not agree on the scope of the release.

The parties were informed that in accordance with the Magistrate Judges Act, 28 U.S.C. §

636(b)(1)(B) and (C), and Rule 72.D.2 of the Local Rules of Court, that they had fourteen (14)

days to file any objections. Objections were filed by Laveing on December 23, 2020, and

Norfolk responded to the objections on December 30, 2020.
       After review of the pleadings and documents in the case, together with the Report and

Recommendation, the following Order is entered:

       AND NOW, this 29th day of June, 2021,
       IT IS HEREBY ORDERED that the Motion to Enforce Settlement Agreement (ECF

No. 45) is DENIED.

       IT IS FURTHER ORDERED that the Report and Recommendation (ECF No. 48) dated

December 16, 2020, is adopted as the Opinion of the Court.


                                            s/ DAVID STEWART CERCONE
                                            David Stewart Cercone
                                            Senior United States District Judge

cc:    Gregory G. Paul, Esquire
       Joseph P. Sirbak, II, Esquire


       (Via CM/ECF Electronic Mail)




                                               2
